Citation Nr: 1235785	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 09-27 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected craniotomy or mood disorder. 


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to September 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in pertinent part denying service connection for hypertension. 

The Board remanded the appealed claim in March 2011 for additional development, and it now returns to the Board for further review. 


FINDINGS OF FACT

1. The evidence preponderates against hypertension having developed in service or otherwise being causally related to service. The evidentiary record does not support the presence of hypertension to a disabling degree within the first post-service year. 

2. The evidence preponderates against hypertension having been caused or aggravated by the Veteran's service-connected status post shell fragment wound or mood disorder.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to service connection for hypertension. 

By a November 2007 VCAA letter, the Veteran was informed of the evidence need to establish entitlement to service connection for hypertension, on both direct and secondary bases. 38 C.F.R. § 3.303, 3.310. The letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of the claim. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained. This notice was followed by the appealed June 2008 rating action, as well as by subsequent readjudications, including most recently by a SSOC in December 2011. 

The Veteran was afforded an additional notice letter in October 2008 informing how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. Records from the Jacksonville Naval Hospital, as informed-of by the Veteran in an April 2008 authorization to release medical records, were also obtained and associated with the claims file in February 2011. The RO also sought Social Security Administration (SSA) records of the Veteran, and received a reply in October 2008 that the SSA had no medical records of the Veteran. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by a SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claims. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the VA examination afforded the Veteran addressing his claimed hypertension in May 2008 and the November 2011 addendum report to that examination, and their findings and analysis, as discussed infra, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination and addendum provided sufficient detail, and supported their conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examination report and addendum was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for hypertension including as secondary to service-connected residuals of shell fragment wound to the head and service-connected mood disorder. 38 C.F.R. § 3.159(c)(4). This examination and addendum report were appropriately followed by review of the claim by the RO, including most recently with issuance of the December 2011 SSOC. This examination and addendum report, taken together with records of VA, military facility, and private treatment, as well as service treatment records, examination reports, and lay statements including statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examination in May 2008 and the November 2011 addendum report, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently addressed the medical criteria underlying the hypertension service connection claim to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.

Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition."). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting a more beneficial outcome for the appealed claim for service connection for hypertension. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the appealed claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remand in March 2011 have been substantially fulfilled with regard to the service connection claim adjudicated herein. This included updating the medical evidentiary record, obtaining an addendum opinion from the May 2008 VA examiner, and readjudicating the claims by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claim for service connection for hypertension, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Service Connection for Hypertension, 
Including as Secondary to Status post Shell Fragment Wound or 
As Secondary to Mood Disorder

The Veteran contends, in effect, that he developed hypertension in service, or alternatively that his hypertension was caused or aggravated by his service-connected status post shell fragment wound or mood disorder. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011).

Certain chronic diseases, including cardiovascular renal diseases (which include hypertension), may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran was afforded a VA examination for compensation purposes in May 2008 to address his claimed hypertension. The examiner reviewed VA medical records, but admittedly failed to review the claims file and only addressed questions of etiology of hypertension as related to the Veteran's service-connected mood disorder. An VA examination addendum report was thus required based on review of the claims file and with consideration of other theories of causation or aggravation (direct or as secondary to service-connected shell fragment wound to the head), which additional addendum report was accomplished in November 2011, as detailed below. 

In the May 2008 examination report, the examiner noted that the Veteran had risk factors for hypertension inclusive of male gender, age, obesity, and dyslipidemia. The examiner then opined that the Veteran's hypertension was at least as likely as not caused by risk factors including these, rather than by the Veteran's mood disorder. The examiner asserted that this opinion was supported by a medical literature review, review of the medical records, and clinical experience. The examiner went on to explain that the medical literature informs that while the exact cause of hypertension is unknown, certain factors increase the risk, including greater age, heredity, gender, obesity, and dyslipidemia. The examiner further informed that there was "no objective data to support" a causal link between the Veteran's mood disorder and his hypertension. 

In his November 2011 addendum, the examiner noted acute blood pressure elevation may be expected upon temporal injury such as that sustained by the Veteran in March 1969, but this was not shown - either in the medical literature or in this case - to be associated with chronic elevation in blood pressure. The examiner noted medical knowledge that blood pressure may be elevated during an instance of distress related to craniotomy or mood disorder, as blood pressure is inherently somewhat variable, but that when the stress is relieved the blood pressure returns to its normal levels. Indeed, the Veteran's service examination in June 1969 showed a blood pressure reading of 114/70, which contrasts favorably with a service enlistment examination reading in August 1967 of 138/70.

The examiner further opined that it was not at least as likely as not that the Veteran's hypertension was causally related to service, or was caused or aggravated by service-connected status post head injury and craniectomy, or his service-connected mood disorder. The examiner noted that medical literature did not support such causal links, and that articles submitted to the claims file addressing such topics did not provide affirmative evidence of any such causation or aggravation, but rather only provide speculative statements, such as that a causal link "may" be present. The Board finds the above opinions by the VA examiner to be highly credible as based on careful review of the claims file, the lay and medical evidence presented, clinical evaluation, the examiner's own medical knowledge and experience, and review of relevant medical literature. Caluza. The Board also finds the examiner's findings and opinions to be sufficiently detailed and informed by evidence of record to be weighed against contrary evidence. Barr. The Board affords these findings and opinions considerable weight based on all these aforementioned reasons, as well as based on the well-reasoned and carefully supported presentation of the examiner within the November 2011 addendum report. Stefl; cf., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461(1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Concerning this, the Board notes that a "possible" connection or one based on "speculation" is too tenuous a basis on which to grant service connection. The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility." 38 C.F.R. § 3.102 (2011). Likewise, the requirement in section 3.310(a), as noted above, requires a "proximate" connection between a service-connected condition and a non-service-connected one, i.e., a cause "which in natural and continuous sequence unbroken by any new independent cause produces an event, and without which the injury would not have occurred." Barron's Legal Guides Law Dictionary 63 (1984).

Upon a VA examination for compensation purposes in November 1971 a blood pressure reading of 124/70 was obtained, and no history of hypertension was noted. Post-service records do not show a finding, diagnosis, or treatment for hypertension or repeated elevated blood pressure readings until decades post service. The Veteran's current hypertension, with prescribed medication for its control, is not in question. 

The Board has thoroughly reviewed the record, but simply does not find competent, credible evidence supportive of hypertension being present since service, or within the first post-service year, or having been caused by an event or injury in service, or being otherwise causally related to service, or having been caused or aggravated by the Veteran's service-connected status post shell fragment wound or mood disorder. 

The Veteran's own lay assertions of a link between service or service-connected status post shell fragment wound or service-connected mood disorder, and current hypertension, are not cognizable to support the claim, because the Veteran, as a layperson, is not competent to address such distinctly medical questions as causation or aggravation between service or these service-connected disorders and claimed hypertension. Jandreau; Layno. 

In the absence of competent evidence supportive of hypertension originating in service or otherwise being causally related to service, in the absence of competent evidence supporting a link based on causation or aggravation between service-connected status post shell fragment wound or mood disorder and claimed hypertension, and with the November 2011 VA medical opinions by the VA examiner for compensation purposes against these bases of claim, the Board finds the preponderance of the evidence against service connection for hypertension on a direct or secondary basis. 38 C.F.R. §§ 3.303, 3.310. 

In the absence of competent evidence of hypertension being present within the first post-service year, service connection for hypertension on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim on all raised bases of claim, as discussed above, the benefit of the doubt doctrine does not apply. 

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


